Citation Nr: 1202137	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-39 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO, among other things, denied entitlement to service connection for low back and right elbow disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

In this case, the service treatment records reflect that the Veteran experienced low back and right elbow pain in service.  Post service private treatment records, including a May 2008 Waring Court Pediatric and Adult Medical Group treatment note, reflect that the Veteran has continued to experience low back and right elbow pain since service.  As the Veteran has persistent or recurrent symptoms of disabilities that may be associated with service, a VA orthopedic examination as to the nature and etiology of any low back and right elbow disabilities is warranted.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA orthopedic examination as to the etiology of any low back and right elbow disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify all current low back and right elbow back disabilities.  With respect to each diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service, to include in-service low back and right elbow symptoms.
 
A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


